DETAILED ACTION
This Non-Final Office action is in response to Applicant’s RCE filing on 07/18/2022.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 09/01/2009.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 16 and 19) recites the limitation “the broadcasted variables” in line 8.  There is insufficient antecedent basis for this limitation.  Claim 1, line 7, recites the following: “that repeatedly broadcasts locally on a vehicle network bus, the variables associated with the data object model . . . .”  The examiner notes that under the claims’ broadest reasonable interpretation there are no variables that are broadcast.  The system repeatedly broadcast [something] locally on a vehicle network bus” and then further defines what the variables are, separated with a comma.  See the comma in line 7.  Accordingly, there is a lack of proper antecedent basis and the claims are indefinite.  Appropriate correction is required. 
Claim 1 (and similarly claims 16 and 19) recites the limitation “the current state” in line 8.  There is insufficient antecedent basis for this limitation in the claim as “a current state” or “current state” has not been recited in the claim prior to this.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. Pub. No. 2008/0154691 to Wellman et al. (“Wellman”) in view of U.S. Pat. Pub. No. 2006/0023730 to Regan et al. (“Regan”).

With regard to claims 1, 16, and 19, Wellman discloses the claimed information system for an industrial vehicle, the system comprising:
 	memory that stores a current state of variables, the variables corresponding to industrial vehicle information (see e.g. [0064] Information detected by the monitoring input/output module 48 or otherwise obtained by accessing the network system 68 may be temporarily stored, collected, maintained, manipulated and/or otherwise processed, e.g., by a processor and corresponding memory in the interface controller 50 or other suitable processor and memory, which may be provided as part of the mobile asset electronics . . . .  As will be described in greater detail herein, this approach can be used to create a history of operational parameter values that may vary over time, such as speed, temperature, battery state of charge, proprietary service codes, height, weight and other measurable parameters. (emphasis added); [0066] The information linking device 38 may also continually or periodically monitor certain vehicle parameters. If all monitored parameters are within prescribed tolerances, such logged data may be subsequently summarized, deleted, sent to the applications server 14, etc. (emphasis added)), the variables further stored according to a mapping specified by a data object model (see e.g. [0067] if one of the monitored parameters is speed, the system may log a sample of the truck speed at predetermined intervals. Where the claimed “data object model” could be the model of logging a truck speed (or any other variable of [0064] at predetermined intervals), where the industrial vehicle information is based upon collected data that is generated by components of the industrial vehicle (see e.g. [0064-67]; see e.g. [0114] showing that the data is collected by sensors, controllers, and other components of the mobile asset 12.  See exemplary mobile asset 12 here: 

    PNG
    media_image1.png
    130
    309
    media_image1.png
    Greyscale

); and 
 	a processor (see e.g. processor at [0064-65]) on the industrial vehicle is programmed to  (see e.g. [0067], “the system may log a sample of the truck speed at predetermined intervals.” (emphasis added), where when the system logs data at predetermined intervals this is a cyclical operation, where the cycle is the time of the interval at “predetermined” time, and when updated this is the current state; [0050] As an example, the mobile asset network system 68 may comprise a controller area network (CAN) bus, ZigBee, Bluetooth, Local Interconnect Network (LIN), time-triggered data-bus protocol (TTP) or other suitable communication strategy. As will be described more fully herein, utilization of the mobile asset network system 68 enables seamless integration of the components of the mobile asset information linking device 38 into the native electronics including controllers of the mobile asset 12 and optionally, any electronics peripherals associated with the mobile asset 12 that integrate with and can communicate over the network system 68., where this explains that the mobile asset device and all of its components can have the capability to communicate repeatedly over the bus [0179] Moreover, messages may be broadcast to groups of asset operators and/or assets, and the mobile asset application server 14 can track the status of transmitted messages.; for the “so as to refresh . . . the current state of variables in the memory” the examiner refers to [0066] where the system archives data for a predetermined window, where this is automatically storing each piece of data for a predetermined time period, thereby continuously updating and refreshing the memory), wherein for each cycle of the cyclical operation, the processor: 
 		extracts at least a portion of the industrial vehicle information stored in the memory (see e.g. [67-68], data is logged in a data log/memory at predetermined intervals) according to the mapping specified by the data object model as broadcast information (see [0066-68] where data is logged as designed according to the object at predetermined intervals, such as a cyclical periodic time interval recording of various parameters of data, such as “speed” data, where in response to a triggering event, data is further extracted from the data log by the application server 14 to create a report and then broadcasting the data to the application server 14; [0069]; [0070]; for broadcasting a message, see e.g. [0053], [0054] showing that the transmissions can be broadcasts); 
 		generates at least one broadcast message representing the extracted broadcast information (see e.g. [066-68] where the report is generated, where this is considered to be the “at least one broadcast message” as this can be broadcast, and is in broadcast, as shown in the exemplary language of [0053-54]); and 
 		transmits the generated at least one broadcast message on a vehicle network bus, where the transmission is repeatedly transmitted internal to the industrial vehicle, across the vehicle network bus (see e.g. [0053-54]; [0161-162]) where the transmission is based on a predetermined periodic time interval (see e.g. [0067] as explained above; [0202] where messages associated with “brakes” may be based on a “unique inspection interval” such as “a first predetermined number of hours between scheduled maintenance.”).
 	And, for claims 16 and 19: a device connected to the vehicle network bus must receive each of the plurality of broadcast messages in order to reconstruct the entirety of the broadcast information (see [0064] where the data is collected and then the data is aggregated in order to create a “history of operation parameter values that may vary over time, such as speed, temperature, . . . .”).  
	However, Wellman is silent regarding where the entire contents of the broadcast information are repeatedly transmitted across the vehicle network bus in a cyclically recurring manner; 
	Regan teaches at e.g. abstract, [0002], [0027-29], [0036] that it would have been obvious to one of ordinary skill in the data broadcasting art to include where the entire contents, as claimed, of the broadcast information are repeatedly transmitted across the vehicle network bus upon a predetermined periodic time interval.  And, for claims 16 and 19: a device connected to the vehicle network bus must receive each of the plurality of broadcast messages in order to reconstruct the entirety of the broadcast information.  See [0027-29] where the same message can be broadcast at a broadcast periodicity, and further for an updated broadcasting the transmission can be updated each broadcast and then each of the broadcasts would have to have been received in order to get all of the information of the transmission(s).  The combination of this broadcast teaching with the teachings of Wellman are beneficial so that the entire contents of the transmissions can be broadcast repeatedly, in a “cyclically recurring manner”, to the users thereby providing the necessary data to the parties involved, and fostering better and more efficient communication between the involved parties.  
	Therefore, it would have been obvious to one of ordinary skill in the industrial vehicle art at the time of filing to modify Wellman with the broadcasting abilities described above of Regan, where this would be performed so that the transmissions can be broadcast repeatedly, in a cyclically recurring manner, to the users thereby providing the necessary data to the parties involved, and fostering better and more efficient communication between the involved parties.         

With regard to claim 2, Wellman further discloses where the collected data is collected by a network bus-enabled vehicle electronic control module that is designated as an information master (see e.g. Fig. 6 and [0046]).  

With regard to claim 3, Wellman further discloses where the vehicle network bus comprises at least one communications strategy including controller area network (CAN) bus, Zigbee, Bluetooth, Local Interconnect Network (LIN), and time-triggered data-bus protocol (TTP), and the processor is implemented in the electronic component (see [0050]).31 Docket No. CRN 361 N4A2  

With regard to claim 4, Wellman further discloses the vehicle network bus comprises a controller area network (CAN) bus; and the processor is implemented as an information master (see e.g. [0050]).  

With regard to claim 5, Wellman further discloses where collected data comprises at least one of event codes, component states, component status information, hour meter readings, energy measurements, and hydraulic measurements (see e.g. [0051]).  

With regard to claim 6, Wellman further discloses where the processor transmits the generated at least one broadcast message on the vehicle network bus by streaming the generated at least one broadcast message ([0059]).  

With regard to claim 7, Wellman further discloses where the processor is further programmed to:set the periodic time interval (see [0202]).  

With regard to claim 9, Wellman further discloses where the collected data is collected by an information linking device that enables wireless communication with a remote server (see [0006], [0026], [0030], [0035], etc.).  

With regard to claim 10, Wellman further discloses where the processor is further programmed to: compute industrial vehicle information from at least a portion of the collected data; create statistics from at least a portion of the collected data; or a combination thereof ([0146], [0192], [0196]). 32 Docket No. CRN 361 N4A2  

With regard to claims 11 and 17, Wellman further discloses an information linking device receives the broadcast information transmitted across the vehicle network bus; and the information linking device wirelessly transmits the broadcast information to a remote server ([0013], Fig. 5B, [0043]).  

With regard to claim 12, Wellman further discloses where the collected data is collected by an electronic component that obtains the collected data by submitting a query to at least one other component of the industrial vehicle across the vehicle network bus ([0113]).  

With regard to claim 13, Wellman further discloses where the collected data is collected by an electronic component that obtains the collected data by from at least one other component of the industrial vehicle across the vehicle network bus ([0031]).  

With regard to claim 14, Wellman further discloses the at least one broadcast message comprises a plurality of broadcast messages; and a device connected to the vehicle network bus must receive each of the plurality of broadcast messages in order to reconstruct the entirety of the broadcast information (see [0064] where the data is collected and then the data is aggregated in order to create a “history of operation parameter values that may vary over time, such as speed, temperature, . . . .”; see also the combination of Wellman and Regan for this limitation).  

With regard to claims 15, 18, and 20, Wellman further discloses where the processor is further programmed to operate in a select one of a live mode or a normal mode, wherein:when operating in the normal mode, an information linking device connected to the vehicle network bus is programmed to: receive the cyclically recurring transmission of the broadcast information; and log the received broadcast information; and when operating in the live mode, the information linking device is programmed to: receive the cyclically recurring transmissions of the broadcast information; and 33 Docket No. CRN 361 N4A2wirelessly transmit the received broadcast information to a remote server (see [0048]).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wellman, Regan, and U.S. Pat. No. 6,714,158 to Underbrink et al. (“Underbrink").

With regard to claim 8, Wellman and Regan are silent regarding where the periodic time interval is within a range of 1-999 milliseconds.
 	However, Underbrink does teach this. Underbrink teaches wherein streaming is performed on a millisecond rate (Col. 5, In. 13-40).
 	Therefore, it would have been obvious to one of ordinary skill in the vehicle communication art at the time of the invention to modify the combination of Wellman and Regan, as combined above, with the ability to stream data over a bus at a millisecond rate, as taught by Underbrink, in order to instantaneously and continuously transmit data over the bus and enabling for the quick transfer of real-time data
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 
The examiner has withdrawn the previously-made rejections under 35 USC 112 based on the amendments.  
Applicant argues that Wellman does not disclose a cyclical operation.  The examiner respectfully disagrees.  As discussed above and as understood by Applicant, the predetermined intervals defines the cyclical operation. 
Applicant argues 

    PNG
    media_image2.png
    160
    831
    media_image2.png
    Greyscale

The examiner refers Applicant to the 112 rejections relating to these limitations.  The examiner notes that the claim does not recite what Applicant is arguing.  See 112 rejection above relating to “the broadcasted variables.”
Next, Applicant argues that Regan does not teach a processor programmed to perform a cyclical operation.  The examiner respectfully disagrees.  See Regan at [0027-29].
Next, Applicant argues that there is no reason to combine the primary and secondary references.  The examiner respectfully disagrees.  As stated above

    PNG
    media_image3.png
    414
    826
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER LUDWIG/Primary Examiner, Art Unit 3687